DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8, in the reply filed on 27 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 2-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 2-3 and 7, it is entirely unclear what is meant by “torn”. This is not a term commonly used in the prior art to describe forming raised fibers and the specification provides no explanation as to what is required by this term.
	Regarding claim 3, it is entirely unclear what is excluded by “only”. This does not appear to exclude raising fibers on an upper surface of the base fabric layer because the upper surface is not considered part of the base fabric layer bottom portion.
	Regarding claim 5, it is unclear what is meant by “yarn thinner than the first layer”. It is believed this was intended to compare yarns in the first and second layers. However, there is no indication in the claim that the second layer is composed of yarn.
	Regarding claim 6, bilaterally symmetrical layers are only described in the context of knit layers in the specification. However, there is no indication in claim 6 that the layers are knit. Accordingly, it is unclear if the recited sewing methods require the back and middle layers are knit. It is also unclear what is required by “bilaterally symmetrical”. There is no clear definition in the disclosure of what this terminology requires.
	Regarding claim 8, it is entirely unclear what is required by “formed by one needle space” and “formed by two needle spaces”. It is further unclear if this language requires the first and second layers are knit layers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki (US 2020/0157736) in view of either one of Whitmore (US 1244567) or Takeshita (WO 2016/114070 A1, referencing US 2017/0305126 as an English language equivalent).
	It is noted that the effective date of the claims is currently 18 December 2018 because a certified translation of the priority document has not been filed. Additionally, subject matter relied upon by the examiner in Shinozaki is supported its foreign priority document, and thus has an effective reference date of 27 June 2017. Shinozaki’s foreign priority document with an attached machine translation has been cited and a copy provided with this office action.
	Regarding claim 1, Shinozaki teaches a skin material comprising a base fabric layer 2 and a top layer 4 provided at a position opposite to the base fabric layer (Figure 1; paragraph 20), the base fabric layer includes a base fabric layer bottom portion provided at a position farthest from the top layer in a thickness direction, fibers constituting the base fabric layer bottom portion are in a raised state (paragraph 37), and each of the fibers is impregnated with resin (paragraph 28).

	Shinozaki differs from claim 1 in that:
i.	Shinozaki does not teach holes are formed in both the top layer and the base fabric layer.
	(i)	Shinozaki is drawn to artificial leather (Abstract). It is known to provide holes through a synthetic leather material, i.e. through all the layers thereof, to provide breathability. See Whitmore (Figures 5 and 7; page 1, lines 81-83; page 2, lines 70-77). See Takeshita (paragraph 11; Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Shinozaki because one of ordinary skill in the art would have been motivated to provide the material with breathability in accordance with the teachings of either one of Whitmore or Takeshita.
	Regarding claim 2, Shinozaki teaches the base fabric layer may be a tricot knit fabric (paragraph 28) and semi-cut raising on a surface thereof (paragraph 80), which is considered to satisfy the structure required by the lower most layer being torn. It is noted that the teaching of raising one or both surfaces of the base fabric clearly indicates raising of the lower most layer (paragraph 37).
	Regarding claim 3, Shinozaki teaches the base fabric layer includes a plurality of layers (Figure 3; paragraphs 13 and 80) and the lowermost layer being torn is satisfied for the reasons provided above.
	 Regarding claim 5, Shinozaki teaches these additional limitations (Figure 3; paragraphs 13, 41 and 80).
	Regarding claim 6, Shinozaki teaches the additional back layer and middle layer, and the back layer and middle layer appear to be bilaterally symmetrical, e.g. layer portions Y2 and Y5 or layer portions Y1 and Y6 in Figure 3 (Figure 3; paragraphs 13, 41 and 80).
	Regarding claim 7, the lower (second) layer Y6 of Shinozaki has significantly higher decitex (mass in grams per 10,000 meters of yarn) than inner (first) layers Y1, Y2, Y4 or Y5 and thus would naturally be expected to have higher tensile strength (paragraph 80; Figure 3). The lower (second) layer is being torn to be raised is satisfied for the reasons provided above.
	Regarding claim 8, these limitations do not appear to distinguish over Figure 3 of Shinozaki in that loops are two spaces apart in second layer Y6 and one space apart in first layer Y2 or Y5. Shinozaki teaches the fabric, i.e. all the layers thereof, are impregnated with resin (paragraph 28).

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in view of either one of Whitmore or Takeshita as applied to claims 1-5 and 6-8 above, and further in view of Shinohara (US 3607481).
	Regarding claim 4, Shinozaki impregnates with polyurethane resin but does not recite impregnating with polyester resin. However, polyester resin is known in the artificial leather art as a suitable alternative impregnating resin to polyurethane. See Shinohara (column 2, lines 38-60). Additionally, Shinohara indicates the impregnating resin is useful as a binder which helps integrate the layers of the fabric substrate (column 2, lines 57-69). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified skin material of Shinozaki because one of ordinary skill in the art would have been motivated to use a known suitable alternative impregnating resin and/or to achieve the benefits of a known suitable binder in accordance with the teachings of Shinohara.
	Regarding claim 1-3 and 5-8, to the extent that Shinozaki’s teaching of impregnating the fabric with resin (paragraph 28) does not satisfy impregnating each of the fibers with resin in claims 1 and 4, and impregnating the second layer with resin in claim 8, it is clear from Shinohara that the entire fabric substrate should be impregnated with the resin to achieve the desired fiber binding (column 2, lines 57-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fully impregnate the fabric of Shinozaki and thereby satisfy these limitations because one of ordinary skill in the art would have been motivated to provide a fabric substrate which is impregnated with binder resin through its thickness to provide desired fiber binding, as suggested by the teachings of Shinohara.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745